By tiie Court :
When a levy of taxes is made in excess of the rate allowed by law, and the assessment, containing such excesses, is placed on the duplicate or tax list by thie county auditor, and collected by the treasurer, and the persons by whom the tax is paid interpose no objection, the-failure of the treasurer to pay over to his successor that portion of the tax illegally assessed, is a breach of his official bond, for which the sureties are liable as well as the principal.

Motion overruled.